Approval of Minutes of previous sitting: see Minutes
(DE) Mr President, it was actually planned that today's sitting should include a debate on the roaming report, since this House, in the trilogue on 2 May, presented the Council with a package of compromises, and I might add that it did so with the agreement of all groups here and of all the countries represented in the trilogue. It is unfortunate that the Council has not, to date, indicated its agreement to it, and it is for that reason that we are unable to have the debate today or to vote on the report tomorrow.
A Uachtaráin, ba mhaith liom comhghairdeas a dhéanamh le Rialtas na hÉireann, le Rialtas na Breataine, agus leis an Rialtas nua i mBéal Feirste.
Mr President, yesterday saw the installation of a new government and the re-establishment of the devolved assembly in Northern Ireland, representing what would have previously been called the extreme opinion of unionism and the extreme opinion of nationalism, brought together to form a new government for Northern Ireland. As we have heard from the Nobel laureates, this is a great opportunity for us not only to congratulate those people who have been involved and to encourage them in finding a new way forward in solving conflict and resolving the difficulties that occur between different communities, but also to congratulate the European Union for its ongoing commitment and help to the people of Northern Ireland over the last 20 years.
The reasons such greatness took place yesterday was that the people there were standing on the shoulders of giants - not just the shoulders of John Hume and Lord Trimble, who are here today, but also the shoulders of Jacques Delors, who first came up with the plan and the idea of a peace programme for Northern Ireland, and of Helmut Kohl and others.
We should reflect on this today in making sure that we continue our commitment. As chairman of the UEN Group and a representative of a government party, I extend my thanks to all my colleagues here and to all my colleagues from Ireland who worked together towards this common cause and common goal.
We should also reflect on and remember the loss of life, the harm, the impairment and injury to so many, but, rather than allow those losses to continue to fester and to poison our dialogue, let us understand: that was one of one time, this is of another. Our task and our role now is to ensure that our grandchildren have better prospects for the future in Northern Ireland.
Let us also remember the words of the old poet who said: 'Even though my bones may break and even though my body may bleed, within my heart still beats the hope of mankind to find and fulfil all its needs'.
(Applause)
Thank you for that statement, Mr Crowley. I would like to inform you that I have sent a letter to the First Minister and Deputy First Minister to congratulate them. We look forward to a good future for Northern Ireland, Ireland, Great Britain and the European Union.